              Case 2:18-cr-00050-LGW-BWC Document 764 Filed 11/18/19 Page 1 of 1




                            Sn tl)e ?Hnttett States! IBtsftrict Court
                            for tlie ^outlbem IBisftritt of (ileorgta
                                      Prunsitotck IBtbtoton
                                                                                 FILED
                                                                          Scott L. Poff, Clerk
                                                                       United States District Court
              UNITED STATES OF AMERICA,                            By casbell at 3:22 pm, Nov 18, 2019


                  V.

                                                                   CR 218-050-3
              MICHAEL ARTHUR NIXON,

                  Defendant.


                                                   ORDER


                   Before     the   Court   is   Defendant   Michael    Nixon's                       motion   to


              continue the sentencing hearing scheduled Monday, December 2,

              2019.    Dkt.   No.   763.    After   consideration      of         the           motion         and


              for good cause shown, the motion is GRANTED.                   The hearing will

              be continued until Wednesday, December 11, 2019>^t 1:00 p.m.


                   SO ORDERED, this          day of ^vember'         119.




                                                      ION. LTSA GODB«:^WOOD, JUDgj
                                                     [)nITE[/ STATES DiSTOserTrCuRT
                                                     SOUTHERN DISTRICT OF GEORGIA




AO 72A
(Rev. 8/82)
